Citation Nr: 0319783	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for high frequency hearing 
loss.


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1962, and from December 1990 to May 1991.  The 
veteran also has unverified full time service with the 
Mississippi Army National Guard from July 1962 to January 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the RO in Jackson, Mississippi 
transferred the veteran's claim to the RO in Washington, DC 
in November 2001, after the veteran moved to Kuwait.


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  The Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002) redefined VA's duty 
to assist a veteran in the development of a claim.  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  Except as specifically 
noted, the new regulations are effective November 9, 2000.  

The VCAA applies to the present claim because the claim was 
filed in October 1999, before the date of enactment of the 
VCAA, and the claim is still pending.

The VCAA specifically provides that the duty to assist 
includes making reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A(a)(1).  As part of the 
assistance provided, the Secretary shall make reasonable 
efforts to obtain relevant records.  Whenever the Secretary 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably  
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(1), (3).

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal.

The veteran contends that he incurred high frequency hearing 
loss in service.  A December 1990 VA audiometric examination 
shows a disability due to impaired hearing as specified in 
38 C.F.R. § 3.385 (2002).  Private medical records dated in 
December 1999 indicate that the veteran has noise induced 
hearing loss, probably acquired by being in the military over 
the last 37 years.  Private medical records dated in March 
2002 indicate that the veteran was tested for and received a 
hearing aid.

The Board finds that the veteran's service medical records 
are needed to determine the etiology of the veteran's high 
frequency hearing loss.  The Board notes that the RO made 
four attempts to obtain the veteran's service medical 
records, and that each attempt was unsuccessful.  The Board 
also notes, however, that in an April 2001 response to a 
request for the veteran's service medical records, the U.S. 
Army Personnel Command requested that the request be renewed 
in 180 days.  There is no record of the request being 
renewed.  Therefore, the Board finds that this issue should 
be remanded and the RO should continue efforts to obtain the 
veteran's service medical records until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.

The Board also notes that the period of service with the 
Mississippi Army National Guard from July 1962 to January 
2000 has not been verified.  The Board finds that the RO 
should contact the appropriate official with the Mississippi 
Army National Guard and obtain verification of this service 
period.

Accordingly, this case is remanded for the following action: 

1.	The RO should contact the appropriate 
official with the Mississippi Army 
National Guard and obtain verification 
of this service period.

2.	The RO should contact the U.S. Army 
Reserve Personnel Command located at 1 
Reserve Way, St. Louis, Missouri, 
63132-5200, and request complete 
copies of the veteran's service 
medical records for the veteran's 
period of service from July 1962 to 
January 2000, including the veteran's 
full time service with the Mississippi 
Army National Guard.  If any records 
requested are unavailable, or the 
search for such records yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims folder, and the veteran should 
be notified and given the opportunity 
to submit alternate evidence.

3.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to service connection for high 
frequency hearing loss.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of 
the case should be furnished to the 
veteran.  He should be afforded an 
opportunity to respond to the 
supplemental statement of the case 
before the claims folder is returned 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



